Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This application in a Continuation-in-Part of S.N. 15/979434, filed 5/14/18, and now US Patent 10,528,134.
	3.	The amendment filed 1/7/21 has been entered.  Claim 3 has been cancelled.  The amendment overcomes the double patenting rejection.
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-12 is/are rejected under 35 U.S.C. 103 as being Daniel (2004/0012557) and Lapp (US 2014/0298266).
5.	Regarding claim 1, Daniel shows a single hand interdigit coordinated mobile keyboard input device (see abstract ,para 11, Figures 3, 5B – note how it is mobile and it converts finger movements into digital input abstract, and thus is a type of keyboard),  comprising: a chassis, wherein the chassis is configured to conform to human fingers (Figure 3, para 11, 33 see the chassis configuration); a plurality of user input elements (para 14 shows these may be inputted); a processing device and a signal transmitter (para 17, Figure 1); the plurality of user input elements being connected to the chassis and the plurality of user input elements being distributed around the chassis (para 32-33, Figures 1, 2 – note the distribution about the chassis); the plurality of user input elements being electronically connected to the processing device and the processing device being electronically connected to the signal transmitter (Figures 1-3, para 34-35 – see the electronic response when actuated); the chassis comprises a plurality of articulating finger frames, the plurality of articulating finger frames being serially positioned adjacent to each other (Figures 3-4, 5A-B, para 35-36 – these are laid out adjacent to each other with each frame per finger); each of the plurality of articulating finger frames comprises a plurality of finger segments and at least one hinge (Figures 3-4, para 35-37 – the finger segments bend via the hinge); and the plurality of finger segments being serially connected to each other through the at least one hinge for each of the plurality of articulating finger frames (Figures 3-4, 5A-B, para 36-37 – the hinge allows the flexibility of articulation); the plurality of finger segments comprising a distal segment and a proximal segment, the distal segment being connected between the proximal segment and the hinge (para 37-38, Figures 3, 5A-B – the hinge to proximal/connecting segment are adjacent to the distal segment); a first user input element from the plurality of user input elements being connected between the base segment and the proximal segment, the first user input element being configured to capture a flexion movement of a first joint of a user’s finger (Figures 3, 5A-B and described in para 33, 35-38 show the capturing of the movement via the input element between the base and adjacent segments); the second user input element being configured to capture a flexion movement of a second joint of the user’s finger (note in para 33, 35-36, and 38 as shown in Figures 3, 5A-B, the second set of elements receiving user inputs connected between the adjacent and distal segments); wherein the first user input element and the second user input element each is a momentary switch (this is the button in para 40, 45, and shown as element 130 in Figure 7); wherein the plurality of user input elements are configured to capture flexion movements of the plurality of articulating finger frames (para 32, 35, 37-38 – the bending of finger segments articulate the frames).  Daniel may show the one-handed input chording user input device uses a logic module and is configured to collects keystrokes and to interpret the keystrokes as a selection of a text character by capturing the flexion movement of the first joint of the user’s finger and capturing the flexion movement of the second joint of the user’s finger for each finger (Figure 2, para 11 and especially para 34 – note how the flexion movement of both fingers’ joints coordinate to select text, menus, etc.), when all of the plurality of user input elements are released to off positions (when the user releases the momentary button switch, the input is thus entered in Daniel para 40, 45, as shown in the button as element 130 in Figure 7), but Daniel does not go into the explicit details that the keystrokes are interpreted directly as a text character, and such that the logic module is configured to accumulate user input signals from the plurality of user input elements into an ordered array while any of the plurality of user input elements is pressed and to interpret the ordered array into the keystrokes when all of the plurality of user input elements are released to off positions.  Lapp however does show keystrokes are interpreted directly as a text character (para 22-23, Figures 6, 8B, 9, 10 for example – see how the keystrokes are interpreted as text letters), and such that the logic module is configured to accumulate user input signals from the plurality of user input elements into an ordered array while any of the plurality of user input elements is pressed and to interpret the ordered array into the keystrokes (Figures 6, 8B, 9, 10, para 22-23, 116, 734 – note how the input signals are ordered and mapped from to array of data and interpreted as keystrokes).  It would have been obvious to a person with ordinary skill in the art to have this in Daniel, because it would provide an efficient way to user a mobile hand unit input device which inputs finger flexion signals, to select output text characters.

6.	Regarding claim 4, the plurality of user input elements being configured to capture flexion, extension movements of the plurality of articulating finger frames (Daniel para 32, 35, 37-38 – see how the fingers may extend).

7.	Regarding claim 5, the plurality of articulating finger frames being serially connected adjacent to each other (Daniel Figures 3, 5A-B, para 37-38 – see how they are indeed adjacent).
8.	Regarding claim 6, the plurality of user input elements being configured to capture adduction and abduction movements of the plurality of articulating finger frames (Daniel para 32, 35, 37-38 – see how the fingers may adduct and abduct with flexibility, beyond merely extending.  Lapp also shows the fingers may move sideways).
9.	Regarding claim 7, note the base segment of an arbitrary articulating finger frame from the plurality of articulating finger frames being connected adjacent to the base segment of an adjacent articulating finger frame from the plurality of articulating finger frames, wherein the arbitrary articulating finger frame is connected adjacent to the adjacent articulating finger frame (Daniel para 38, 40, 41, Figures 5A-B shows the structure)

10.	Regarding claim 8, note at least one adduction element from the plurality of user input elements being connected to an arbitrary articulating finger frame from the plurality of articulating finger frames, and the at least one adduction element being positioned between the arbitrary articulating finger frame and an adjacent articulating finger frame (see para 38, 45, Figure 6, and note the adduction (bending in as well as out) element).
11.	Regarding claim 9, note each of the plurality of user input elements being configured to provide user feedback upon actuation (Figures 3, 8 and see para 37, note the user feedback).
12.	Regarding claim 10, note the momentary tactile switch (this is the button in Daniel para 40, 45, and shown as element 130 in Figure 7)

13.	Regarding claim 11, note a digital display and the digital display being electronically connected to the processing device (Daniel Figure 2, para 34).
14.	Regarding claim 12, the processing device stores the input signals (Daniel para 34).

15.	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The features combined are not set forth in the prior art of record.
16.	Applicant's arguments filed have been fully considered but they are not persuasive.  Please note that the distal segment is also shown as explained in the Action.  It is a necessary feature in the assembly.  The claims do not distinguish it any differently.  Please contact Examiner to discuss claim language and possible amendments to place the application into condition for allowance.
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072.  The examiner can normally be reached on Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/STEVEN P SAX/Primary Examiner, Art Unit 2174